FindEx.com, Inc. 620 North 129th Street Omaha, NE 68154 TELEPHONE: 402.333.1900 TELEFAX: 402.778.5763 By Electronic Filing and Federal Express January 30, 2008 Mr. Mark Kronforst, Branch Chief - Accounting United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re: FindEx.com, Inc. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 17, 2007 File No. 000-29963 Dear Mr. Kronforst: In connection with your letter dated January 16, 2008, we respectfully request an additional five (5) business days to provide a response.We request the additional time to allow for additional discussion with our auditor and counsel. Thank you for your attention in this matter. Very truly yours, FindEx.com, Inc. /s/ Kirk R. Rowland Kirk R. Rowland Chief Financial Officer cc:Malone, Steven Gorup, Micki Membrado, Michael
